Citation Nr: 0714371	
Decision Date: 05/15/07    Archive Date: 06/01/07

DOCKET NO.  04-33 458	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to an increased rating in excess of 10 percent 
for pulmonary sarcoidosis with soft tissue density at the 
right lung apex.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James A. DeFrank, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1969 to August 
1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an February 2004 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Buffalo, New York which continued a 10 percent disability 
rating for pulmonary sarcoidosis with soft tissue density a 
the right lung apex.


FINDING OF FACT

Sarcoidosis is currently asymptomatic, does not require 
corticosteroids, and is not manifested by abnormal pulmonary 
function tests. 


CONCLUSION OF LAW

The criteria for assignment of a rating in excess of 10 
percent for sarcoidosis have not been met.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. § 4.97, Diagnostic Code 6846 
(2006). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); C.F.R. § 3.159(b)(1) (2006).  VCAA notice should 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In a letter dated September 2003, the RO informed the veteran 
of the medical and other evidence needed to substantiate her 
claim for service connection, what medical or other evidence 
she was responsible for obtaining, and what evidence VA would 
undertake to obtain.  The letter told the veteran that she 
could send VA information showing that her service-connected 
lung disability had increased in severity.  This notice 
served to inform her of the need to submit relevant evidence 
in his possession.

The Court has also held that that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include: (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Additionally, this notice must inform a claimant that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  
        
In the present appeal, service connection has been granted, 
hence the first three elements of Dingess notice are 
satisfied.  The September 2003 letter provided notice on the 
rating element.  The veteran did not, however, receive notice 
regarding an effective date.  The Board is denying an 
increased rating, and no effective date is being set.  She 
is, therefore, not prejudiced by the lack of notice on these 
elements.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the veteran has been prejudiced 
thereby).

Here, the notice was provided prior to the appealed rating 
decision, fully in accordance with Pelegrini II and Mayfield.  

VA has thereby met its obligations to notify the veteran of 
the medical and other evidence needed to substantiate her 
claim and of what evidence she is responsible for obtaining.  
Charles v. Principi, 16 Vet. App. 370 (2002); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

The duty to assist

Under 38 U.S.C.A. §5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  The RO has obtained all the evidence 
reported by the veteran or suggested by the record.  

Neither the veteran nor her representative have reported 
missing VA or private medical records that need to be 
obtained, and the Board is not aware of any such records.  
Nor is the Board aware of any additional evidence that could 
assist the veteran in substantiating her claim.

Additionally, the veteran underwent a VA examination in 
October 2003.  There has been no indication of a change in 
the disability since that examination.
  
Therefore, the facts relevant to the veteran's claims have 
been properly developed, and there is no further action to be 
undertaken to comply with the provisions of the VCAA and the 
implementing regulations.  See Wensch v. Principi, 15 Vet App 
362 (2001); see also 38 U.S.C.A. §5103A(a)(2) (Secretary not 
required to provide assistance "if no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim").

Applicable law and regulations

Disability evaluations are determined by the application of 
rating criteria set forth in the VA Schedule for Rating 
Disabilities (38 C.F.R. Part 4) based on the average 
impairment of earning capacity.  Separate diagnostic codes 
identify the various disabilities.  38 U.S.C.A. § 1155.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2.  In a claim for 
increase, the most recent evidence is given precedence over 
past examinations.  Bowling v. Principi, 15 Vet. App. 1, 10 
(2001); Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7.

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified. Findings sufficiently characteristic to identify 
the disease and the disability therefrom, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21 
(2006).

Factual Background

The RO granted service connection for sarcoidosis in an April 
1995 rating decision.  The disability was evaluated as 10 
percent disabling, rated by analogy to unspecified 
pneumoconiosis.  38 C.F.R. § 4.20, 4.97; Diagnostic Code 6802 
(1996).

Effective October 7, 1996, the rating schedule was amended to 
include a specific diagnostic code for sarcoidosis.  
38 C.F.R. § 4.97, Diagnostic Code 6846 (2006).

In November 2002, Dr. Rajani referred the veteran to a 
private pulmonary treatment facility to evaluate problems 
with sarcoidosis.  It was noted that she had last received VA 
treatment two years earlier, and that she had not been on 
steroids for a long time.  A recent X-ray had shown 
pronounced hilar lymphadenopathy, especially on the right.

The veteran was seen by Dr. Kramer at the private pulmonary 
treatment facility later in November 2002.  He suspected that 
the veteran had asthma, pulmonary function testing was 
pending.

In January 2003, pulmonary function testing was interpreted 
as consistent with significant small airway dysfunction and 
diffusing impairment.

In a July 2003 letter, Dr. Kramer stated that he had seen the 
veteran in follow-up.  She presented with occasional chest 
discomfort.  Dr. Kramer had restarted a nasal and inhaled 
steroid for her reactive complaints and some rhinorrhea 
related to CPAP (continuous positive airway pressure).

In April 2003 Dr. Kramer wrote that the veteran was currently 
asymptomatic and was not taking any medications for her 
respiratory status.

In October 2003, the veteran underwent a VA respiratory 
examination.  The examiner noted that the claims file was not 
present.  The veteran reported being prescribed an inhaled 
steroid at 1 puff twice daily by her private doctor.  
Pulmonary function tests in August 2003 showed a forced 
ventilatory capacity (FVC) of 3.08 which was 105 percent of 
predicted, a forced expiratory volume in one second (FEV-1) 
of 2.41, which was 103 percent and FEV1 to FVC of 0.78.

The examiner noted that a June 2003 X-ray showed that the 
veteran's lungs were clear, but a CT scan in July 2003 was 
consistent with a clinical diagnosis of sarcoidosis.  The 
examiner concluded that currently the veteran was 
asymptomatic.  

In a January 2004 letter, Dr. Kramer stated that he had 
recently treated the veteran and that her sarcoidosis was 
stable and on no medication.  Her asthma was well controlled 
with Pulmicort and Albuerol on occasion.

In June 2004, the veteran presented to the Syracuse, New York 
VA Medical Center for a follow-up of her sarcoidosis.  The 
physician noted that pulmonary function tests with spirometry 
were normal with FVC and FEV-1 more than 100 percent 
predicted and FEV-1/FVC ratio 78 percent of predicted.  A 
chest X-ray appeared unchanged from 2003.  The physician 
concluded that the veteran continued to remain asymptomatic.

In September 2004, the veteran presented to Dr. Kramer 
regarding asthma, sarcoid and obstructive sleep apnea.  The 
veteran reported occasional right sided chest tightness that 
was relieved with Albuterol.  She reported that she did not 
tolerate her Advair in the beginning but was tolerating her 
Pulmicort quite well.  Although her sarcoid was stable, Dr. 
Kramer added Serevent to her regimen.  The veteran was to 
return in six months with spirometry and oximetry to follow 
her flow rates and volumes in view of her known sarcoid and 
asthma.

Analysis

Sarcoidosis is now evaluated under 38 C.F.R. § 4.118, 
Diagnostic Code 6846.  A 0 percent rating requires chronic 
hilar adenopathy or stable lung infiltrates without symptoms 
or physiologic impairment; a 30 percent rating requires 
pulmonary involvement with persistent symptoms requiring 
chronic low dose (maintenance) or intermittent 
corticosteroids.  Pulmonary involvement requiring systemic 
high dose (therapeutic) corticosteroids for control warrants 
a 60 percent evaluation.  Cor pulmonale or cardiac 
involvement with congestive heart failure or progressive 
pulmonary disease with fever, night sweats and weight loss 
despite treatment requires a 100 percent evaluation.

Active disease or residuals of sarcoidosis may also be rated 
as chronic bronchitis under the provisions of Diagnostic Code 
6600 and extra-pulmonary involvement under the specific body 
system involved.  38 C.F.R. § 4.97, Diagnostic Code 6846. 

Diagnostic Code 6600 provides the following criteria for 
rating chronic bronchitis:

FEV-
1 less than 40 percent of predicted value
, or; the 
ratio of Forced Expiratory Volume in one 
second to 
Forced Vital Capacity (FEV-
1/FVC) less than 40 
percent, or; Diffusion Capacity of the Lu
ng for Carbon 
Monoxide by the Single Breath Method (DLC
O (SB)) 
less than 40-percent predicted, or; 
maximum exercise capacity less than 15 
ml/kg/min oxygen consumption (with 
cardiac or 
respiratory limitation), or; cor 
pulmonale (right heart failure), or; 
right ventricular hypertrophy, or; 
pulmonary hypertension or; episode(s) of 
acute respiratory failure, or; requires 
outpatient oxygen therapy 
.........................................
......... 100 

FEV-1 of 40- to 55-
percent predicted, or; FEV-
1/FVC of 40 to 55 percent, or; DLCO (SB) 
of 40- to 55-
percent predicted, or; maximum oxygen con
sumption of 15 to 20 ml/kg/min (with 
cardio respiratory 
limit) .................. 60
 
FEV-1 of 56- to 70-
percent predicted, or; FEV-1/FVC of 
56 to 70 percent, or; DLCO (SB) 56-
 to 65-
percent predicted .......................
.......................... 30 

FEV-1 of 71- to 80-
percent predicted, or; FEV-1/FVC of 
71 to 80 percent, or; DLCO (SB) 66-
 to 80-
percent predicted .......................
.......................... 10

The veteran on multiple occasions has complained of shortness 
of breath and tightness in the chest.  Additionally, she uses 
corticosteroids, as evidenced by Pulmicort prescriptions.  
These symptoms and treatment, however, have been unanimously 
attributed to the non-service connected asthma, rather than 
to the service connected sarcoidosis.  

All private and VA examiners have concluded that the 
sarcoidosis is essentially asymptomatic, and Dr. Kramer has 
reported that sarcoidosis has not required medication and 
that the corticosteroids were for asthma, not sarcoidosis.

Because the current evidence does not show that sarcoidosis 
is manifested by pulmonary involvement or need for 
corticosteroids, the disease does not meet the criteria for 
an evaluation in excess of 10 percent under Diagnostic Code 
6846. 

Pulmonary function tests have also not yielded results that 
meet or approximate the criteria for a higher evaluation 
under Diagnostic Code 6600.  

Accordingly, the weight of the evidence is against a 
schedular evaluation in excess of the current 10 percent 
rating.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.7, 4.21.

The Board also finds that there is no showing that the 
veteran's pulmonary sarcoidosis has resulted in so 
exceptional or unusual a disability picture, so as to warrant 
the assignment of any higher evaluation on an extra-schedular 
basis.  38 C.F.R. § 3.321(b)(1) (2006).

In this regard, the veteran's disability has not been shown 
to markedly interfere with employment (i.e., beyond that 
contemplated in the assigned rating), to warrant frequent 
periods of hospitalization, or to otherwise render 
impractical the application of the regular schedular 
standards.  The veteran has not reported any lost time from 
work, or other economic impact from the disability.  There is 
no evidence of recent hospitalizations.

In the absence of evidence of any of the factors outlined 
above, the criteria for referral for consideration of an 
extraschedular rating have not been met. See Bagwell v. 
Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995). 


ORDER

An increased rating for pulmonary sarcoidosis with soft 
tissue density at the right lung apex is denied.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


